
	
		II
		110th CONGRESS
		1st Session
		S. 2423
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To facilitate price transparency in markets for the sale
		  of emission allowances, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emission Allowance Market
			 Transparency Act of 2007.
		2.Emission
			 allowance market transparency
			(a)PurposeThe
			 purpose of this section is to facilitate price transparency in markets for the
			 sale of emission allowances (including markets for real-time, forward, futures,
			 and options) to the maximum extent practicable, taking into
			 consideration—
				(1)the public
			 interest;
				(2)the integrity of
			 those markets;
				(3)fair competition;
			 and
				(4)protection of
			 consumers.
				(b)DefinitionsIn
			 this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Environmental
			 Protection Agency.
				(2)Emission
			 allowanceThe term emission allowance means any
			 allowance, credit, or other permit issued pursuant to any Federal law
			 (including regulations) to any individual or entity for use in offsetting the
			 emissions of any pollutant (including any greenhouse gas) by the individual or
			 entity.
				(c)Duties of
			 Administrator
				(1)RegulationsThe
			 Administrator shall promulgate such regulations as the Administrator determines
			 to be necessary to achieve the purpose of this section, including regulations
			 that provide for the dissemination, on a timely basis, of information regarding
			 the availability and prices of emission allowances with respect to—
					(A)the
			 Administrator;
					(B)State regulatory
			 authorities;
					(C)buyers and
			 sellers of the emission allowances; and
					(D)the
			 public.
					(2)Obtaining
			 information
					(A)In
			 generalSubject to subparagraph (B), the Administrator
			 may—
						(i)obtain the
			 information described in paragraph (1) directly from any emission allowance
			 market participant; or
						(ii)enter into an
			 agreement under which another entity obtains and makes public that
			 information.
						(B)LimitationAny
			 activity carried out by the Administrator or another entity to obtain
			 information pursuant to subparagraph (A) shall be subject to applicable rules
			 designed to prevent the disclosure of information the disclosure of which would
			 be detrimental to the operation of an effective emission allowance market, as
			 determined by the Administrator.
					(3)Use of existing
			 price publishers and service providersIn carrying out this
			 subsection, the Administrator shall—
					(A)take into
			 consideration the degree of relevant price transparency provided by price
			 publishers and providers of trade processing services in operation on the date
			 of enactment of this Act; and
					(B)use information
			 and services provided by those publishers and providers to the maximum extent
			 practicable.
					(d)Actions by
			 individuals and entities
				(1)ProhibitionsIt
			 shall be unlawful for any individual or entity—
					(A)to knowingly
			 provide to the Administrator (or another entity acting pursuant to an agreement
			 described in subsection (c)(2)(A)(ii)) any false information relating to the
			 price or quantity of emission allowances sold, purchased, transferred, banked,
			 or borrowed by the individual or entity, with the intent to fraudulently affect
			 the data being compiled by the Administrator or other entity;
					(B)directly or
			 indirectly, to use in connection with the purchase or sale of an emission
			 allowance any manipulative or deceptive device or contrivance (within the
			 meaning of section 10(b) of the Securities Exchange Act of 1934 (15 U.S.C.
			 78j(b))), in contravention of such rules and regulations as the Administrator
			 may prescribe to protect the public interest or consumers; or
					(C)to cheat or
			 defraud, or attempt to cheat or defraud, another market participant, client, or
			 customer.
					(2)MonitoringThe
			 Administrator shall monitor trading to prevent false reporting, manipulation,
			 and fraud under this section.
				(3)Effect of
			 subsectionNothing in this subsection creates any private right
			 of action.
				(e)Excessive
			 speculation
				(1)FindingCongress
			 finds that excessive speculation relating to emission allowances—
					(A)can cause sudden
			 or unreasonable fluctuations or unwarranted changes in the price of emission
			 allowances; and
					(B)imposes an
			 unnecessary burden on—
						(i)the
			 development of a well-functioning emission allowance market;
						(ii)the planning
			 decisions of businesses and industry; and
						(iii)consumers.
						(2)Prevention of
			 burdens
					(A)In
			 generalTo prevent, decrease, or eliminate the burdens associated
			 with excessive speculation relating to emission allowances, the Administrator,
			 in accordance with subparagraph (B) and after providing notice and an
			 opportunity for public comment, shall adopt position limitations or position
			 accountability for speculators as the Administrator determines to be necessary
			 on—
						(i)the
			 quantity of trading transactions allowed to be conducted, and the positions
			 eligible to be held, by any individual or entity in any emission allowance
			 market; and
						(ii)any emission
			 allowance auction conducted pursuant to Federal law (including
			 regulations).
						(B)ConsultationIn
			 carrying out subparagraph (A), the Administrator shall consult with—
						(i)the
			 Commodity Futures Trading Commission;
						(ii)the Federal
			 Trade Commission; and
						(iii)the Federal
			 Energy Regulatory Commission.
						(C)Nonapplicability
			 to bona fide hedging transactions or positions
						(i)In
			 generalNo regulation promulgated pursuant to this paragraph
			 shall apply to a transaction or position described in subparagraph (A)(i) that
			 is a bona fide hedging transaction or position, as determined by the
			 Administrator.
						(ii)Regulations
			 for definitionsThe Administrator shall promulgate such
			 regulations as the Administrator determines to be necessary to define the term
			 bona fide hedging transaction or position for purposes of clause
			 (i), including regulations that permit individuals or entities to hedge any
			 legitimate anticipated business need for any subsequent period during which an
			 appropriate futures contract is open and available on an exchange or other
			 emission allowance market or auction.
						(f)PenaltiesAn
			 individual or entity that, as determined by the Administrator, violates an
			 applicable provision of this section or a regulation promulgated pursuant to
			 this section shall be subject to a fine of $1,000,000, or imprisonment for not
			 more than 10 years, or both, for each violation.
			(g)Jurisdiction of
			 Commodity Futures Trading CommissionNothing in this section
			 abrogates the jurisdiction of the Commodity Futures Trading Commission with
			 respect to any contract, agreement, or transaction for future delivery of an
			 emission allowance (including a carbon dioxide credit).
			
